Joseph S. Mattina, J.
This is an appeal from a judgment of conviction rendered in the Buffalo City Court on September 29, 1967 whereby the defendant was found guilty of going through a stop sign in violation of section 1172 (subd. [a]) of the Vehicle and Traffic Law. The defendant claims that the ticket issued to defendant is invalid by reason of fact that the attesting officer’s signature was illegible and that he neglected to indicate his authority.
There is no issue that the ticket was not properly .sworn to by a proper person authorized under law. The only complaint is that the officer’s signature was difficult to read and that he neglected to indicate his title. z
There is no evidence that the intended safeguards or formalities of verification have been violated in any way. The defendant’s claim is that the ticket was sloppy. The court does not condone sloppiness but finds that in essence the ticket was proper and it is submitted the defendant does not claim otherwise. No action, effort, inquiry or opportunity was availed on trial to prove or to even determine that there was in fact the absence of a proper person or formality in the issuance of this ticket. The officer issuing the ticket was present below and was cross-examined on other matters.
The ticket was in fact signed by a Lieutenant of the Buffalo Police Department and so indicates. The court finds no significant irregularity to warrant a finding that the ticket itself was defective so as to repudiate the jurisdiction of the court below. The conviction is affirmed.